DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s amendments as indicated using underline to show limitations newly added by the applicant and using bold to show rejections newly added by the examiner, which in each instance are required by the new limitations.
Claim(s) 1-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (US 5,450,462 - referred to as Toth) in view of Ono (US 2004/0141582 - PGPUB equivalent of JP 2003-115399 cited by applicant) as evidenced by Muroi et al. (US 2014/0341350 - referred to as Muroi) and Uebayashi et al. (US 2013/0208853 - referred to as Uebayashi).
Regarding claim(s) 1, Toth teaches an X-ray diagnosis apparatus (computed tomography [CT] imaging system, col. 3, line 19, Figs. 1-2, #10), comprising:
an X-ray tube (x-ray source, col. 3, line 21, or x-ray tube, col. 5, line 42, Figs. 1-2, #13) configured to radiate X-rays (col. 3, lines 21-22, "x-ray source #13 that projects a beam of x-rays #14"); 
an X-ray detector (detector array, col. 3, line 22, Figs. 1-2, #16) configured to detect the X-rays (col. 3, lines 23-26, "detector array #16 is formed by a number of detector elements #18 which together sense the projected x-rays that pass through a medical patient #15"); 
an arm (gantry, col. 3, line 21, Figs. 1-2, #12) holding the X-ray tube (col. 3, line 21, "Gantry #12 has an x-ray source #13"); and 
processing circuitry (control mechanism, col. 3, lines 39-40, Fig. 2, #20; computer, col. 3, line 53, Fig. 2, #26) configured to
obtain (acquire scout data, col. 4, line 3, Fig. 4, #110; calculate mA_max for each slice, col. 4, lines 7-8, Fig. 4, #111; calculate modulation index for each slice, col. 4, lines 20-21, Fig. 4, #114) two acquisition conditions for X-ray images acquired from two acquisition directions with different body thicknesses (maximum x-ray tube current, mA_max, col. 4, lines 15-16, "an array of stored values [mA_max], one for each of the respective slices in the scan"; modulation index, α, col. 5, line 1, "modulation profile") of a subject (medical patient, col. 3, lines 25-26, Figs. 1-2, #15) in an acquisition direction of an X-ray image (col. 4, lines 4-6, "This scout data is comprised of two orthogonal views from each slice in the prescribed scan, one at a gantry angle of 0° and the other at an angle of 90°") at an arm position (gantry angle 0° or 90°, col. 4, line 6) different from an arm position at a start of acquisition of X-ray images (gantry angle used at a start of acquiring X-ray images, no matter what, will be different from either the gantry angle of 0° or the angle of 90° responding to the new wording, the examiner notes that while the foregoing covers all technical details of obtaining the acquisition conditions it should also be iterated that Fig. 2 depicts at part 15 and col. 2 lines 5-7 describes that “A transverse slice through a patient may be viewed radiologically as an oval shape having major and minor axes” so as to be modeled as an ellipse which will present more or less thickness depending upon angle and then to further iterate that as per col. 2 lines 37-54 the modulation by angle is done “as required by the patient’s anatomy”),
determine a positional relationship between an X-ray irradiation direction at a start of acquisition of a plurality of X-ray images and the two acquisition directions (see Toth’s col. 5 lns. 16-45 in particular noting equation 1 where wt is the angle at the start of acquisition and phi is the phase that corresponds to the angle relative to the scout images . See also Fig. 3 noting the relationship is true and determined for all angles),
set (calculate mA commands for slice, col. 5, lines 19-20, Fig. 4, #121), based on the two acquisition conditions and the positional relation (col. 5, lines 21-24, "When the auto mode has been selected, this step [#121] involves the application of the modulation index [α] calculated above and the maximum current [mA_max] also calculated above," Eq. [1]), a start condition corresponding to the start of acquisition of the plurality of X-ray images (step #121 includes calculating an mA command corresponding to the start of acquisition of data for slice: see Fig. 4 in which step #121 is situated among steps #120-123 as well as col. 5 line 66 - col. 6 line 2; building on the foregoing, note that the same section col. 5 lns. 16-45 iterates that “the computer 26 starts the scan at process block 120, by signaling the gantry motor controller 23. It then enters a loop in which the forty mA commands are calculated at process block 121 and downloaded to the x-ray controller 22. When the auto mode has been selected, this step involves the application of the modulation index (.alpha.) calculated above and the maximum current (mA.sub.max) also calculated above to a general purpose sinusoidal template expressed [by eq 1]”; or in simpler terms 120 comes after and based upon 114 wherein each acquisition position and acquisition condition (specifically the modulation index, i.e. tube current) pair are related; see also col. 4 lns. 17-34 which iterates as much), 
begin acquiring of the plurality of X-ray images (starting of acquire data for slice, col. 5, line 66, Fig. 4, #122) with the start condition (col. 5, line 66 - col. 6, line 2, "As shown in FIG. 4 at process block #122, ... a timing signal is sent to coordinate the start of the dose with gantry orientation and table position" such that the acquiring data for slice #122 starts with the mA command calculated/set corresponding to the start of acquisition of data for slice), and 
acquire the plurality of X-ray images (acquire data for slice #122 discussed above) sequentially (col. 6, lines 13-15, "continues until the last slice in the prescribed scan is acquired as detected at decision block #123") by rotating the arm around one part of a circumference of the subject (col. 6, lines 3-4, "As each slice is acquired the gantry #12 is rotated," wherein the rotating is around at least one part of a circumference of the subject, Figs. 1-2) while iteratively (col. 6, line 5, "each 9° increment") setting acquisition conditions (col. 6, lines 5-8, "At the completion of each 9° increment of gantry rotation the next mA current command downloaded to the x-ray controller #22 is read out and used to control x-ray tube current during the next 9° increment of rotation") by the feedback control (gantry angle/orientation is fed back in order to control x-ray tube current, as discussed in col. 6 lines 5-8).
While Toth teaches an acquired X-ray image sequentially acquired by rotating the arm, Toth does not explicitly teach the feedback control using the start condition as a reference, and the feedback control comprising sequentially adjusting the acquisition conditions based on a comparison result between a threshold and a pixel value in one of the X-ray images sequentially acquired by rotating the arm.
In an analogous X-ray acquisition condition setting field of endeavor, Ono teaches an X-ray diagnosis apparatus (X-ray diagnosis apparatus, ¶ 0049, Fig. 3), comprising:
an X-ray tube (X-ray tube, ¶ 0049, Fig. 3, #2) configured to radiate X-rays (¶ 0049, "X-ray tube #2 radiates an X-ray towards a patient #P"); 
an X-ray detector (transmitted-X-ray detector, ¶ 0049, Fig. 3, #3) configured to detect the X-rays (¶ 0049, "transmitted X-ray detector #3 detects an X-ray transmitted through the patient P as a result of the X-ray radiation by the X-ray tube #2"); and 
processing circuitry (X-ray control circuitry, ¶ 0049, Fig. 3, #100: comparator, ¶ 0049, Fig. 3, #5; time measurement unit, ¶ 0049, Fig. 3, #6; X-ray condition-setting unit, ¶ 0049, Fig. 3, #1) configured to
obtain two acquisition conditions for X-ray images acquired from two acquisition directions with different body thicknesses (X-ray tube voltage and X-ray tube current: ¶ 0050, "thickness [of a patient body to be fluoroscoped] is input" and ¶ 0050, "a table...with a relationship between a plurality of thickness for a human beings' body and combinations of X-ray tube voltage and X-ray tube current [or a variety of one of the X-ray tube voltage and the X-ray tube current when the other is fixed]") of a subject (patient, ¶ 0024, Fig. 3, #P) in an acquisition direction (inputted thickness is in an acquisition direction) of an X-ray image (X-ray fluoroscopic image, ¶ 0059) at a start (¶ 0050, "know thickness in advance") of acquisition of the X-ray image (¶ 0059, "to obtain...an X-ray fluoroscopic image"),
set, based on the two acquisition conditions and the positional relation, a start condition corresponding to the start of acquisition of the plurality of X-ray image (¶ 0050-0052, “Since the thickness of a patient body to be fluoroscoped may depend on each individual patient and also on a part of his or her body, it would be helpful to know the thickness in advance so as to guess or estimate what strength of an X-ray should be radiated from an X-ray tube in the X-ray fluoroscopy. This makes it possible to reduce a time for the ABC and also an entire fluoroscopy including the AEC, by beginning the ABC with an estimated X-ray tube voltage and an estimated X-ray tube current for the radiation mentioned above. For example, a table can be prepared with a relationship between a plurality of thickness for a human beings' body and combinations of X-ray tube voltage and X-ray tube current (or a variety of one of the X-ray tube voltage and the X-ray tube current when the other is fixed). Accordingly, it is possible to determine a set of an X-ray tube voltage and an X-ray tube current corresponding to one thickness if the one thickness is input, for example” and "continuous fluoroscopy described above determines an initial X-ray tube voltage and an initial X-ray tube current to be used in the AEC," such that initial pulse width is set based on initial X-ray tube voltage and initial X-ray tube current of patient #P; and where [0050] iterates that the table includes the relationship between the plurality of thickness of the body (i.e. the angles through the body in the context of the base reference) and tube voltages);
begin acquiring of the plurality of X-ray image with the start condition (¶ 0053-0054, "the radiation in the first X-ray pulse [a4] continues until terminated by the termination control by the time measurement unit 6"), and 
acquire the plurality of X-ray image sequentially while iteratively setting the acquisition conditions by feedback control (¶ 0022, "a pulse width of X-ray pulses [an X-ray radiation time for each X-ray pulse] is controlled [i.e. changed] in each intermittently radiated X-ray [each X-ray pulse]"; ¶ 0049, "time measurement unit #6 generates termination signals to control the X-ray radiation time [a width of each intermittent X-ray pulse] by the X-ray tube #2, based on a comparison result obtained from the comparator #5 ... X-ray condition-setting unit #1 sets and controls X-ray conditions of the X-ray radiation by the X-ray tube #2, such as an X-ray tube voltage and an X-ray tube current. During the ABC, the X-ray condition-setting unit #1 further controls those conditions based on the comparison result obtained from the comparator #5 [through the time measurement unit #6]"; ¶ 0053-0056, "comparator #5 compares the fed transmission X-ray data to the reference value at predetermined intervals ... the width of each intermittent X-ray pulse is not fixed but varies according to the control by the time measurement unit #6"; ¶ 0057, "process described above may be repeated in each of the following X-ray pulses...in a similar manner"), 
the feedback control comprising sequentially adjusting the acquisition conditions (discussed above) based on a comparison result (comparison result, ¶ 0049 and ¶ 0053-0056, "[0049] comparison result obtained from the comparator #6 ... [0055] comparison result by the comparator #5 is sent to the time measurement unit #6. The comparison result may, for example, be signals representing whether the transmission X-ray data have reached the reference value or not") between a threshold (reference value, ¶ 0053-0056, Fig. 3, reference: ¶ 0049, "reference value is usually determined, in advance, to represent an optimal brightness of an X-ray fluoroscopic image") and a pixel value in the plurality of X-ray images sequentially acquired (transmission X-ray data, ¶ 0049 and ¶ 0053-0056, "integrator #4...feeds the integrated transmission X-ray to the comparator #5 as the transmission X-ray data at predetermined intervals," wherein integration measures intensity value[s] of pixel[s] in the obtained X-ray fluoroscopic image).  
Ono further discloses art recognized advantages of the feedback control using the start condition as a reference, and comprising sequentially adjusting the acquisition conditions based on a comparison result between a threshold and a pixel value in one of the X-ray images sequentially acquired with reasonable expectation of success: "a pulse width of X-ray pulses [an X-ray radiation time for each X-ray pulse] is controlled [i.e. changed] in each intermittently radiated X-ray [each X-ray pulse] so as to obtain an optimal, preferable, or user-intended brightness [hereinafter referred to as an optimal brightness] of an X-ray fluoroscopic image" (¶ 0022) and "This results in producing X-ray fluoroscopic images with an optimal brightness ... optimal brightness may be expected to be obtained in a period on the order of tens of milliseconds" (¶ 0057-0059).
Additionally, in an analogous X-ray operation condition adjusting field of endeavor, Muroi provides evidence that feedback control comprising sequentially adjusting the acquisition conditions based on a comparison result between a threshold and a pixel value in an X-ray image (Pixel Value Comparing Unit of First Embodiment, ¶ 0006 ¶ 0078 ¶ 0094-0100, “[0096] pixel value comparing unit #154 receives the information of the statistic β of the pixel value obtained by the pixel value arithmetic unit #153, and compares it with the threshold α. The pixel value comparing unit #154 adjusts the fluoroscopy radiation condition based on the comparison result … [0098] pixel value comparing unit 154 may determine whether the comparison result is within a predetermined range … If the difference is out of the predetermined range, the comparison result, which is the difference, is transmitted to the main control unit #121. The main control unit #121 adjusts the fluoroscopy radiation condition according to the difference and the like”) may be applied to an X-ray CT apparatus (¶ 0294, “The above-described first embodiment to the sixth embodiment and the combinations thereof may be applied not only to the X-ray diagnosis apparatus but also to the X-ray CT apparatus”), and one of ordinary skill in the art would have recognized that in an X-ray CT apparatus, X-ray images are sequentially acquired by rotating an arm, such that control by the pixel value comparing unit #154 may utilize a pixel value obtained from one of the X-ray images sequentially acquired by rotating the arm of the X-ray CT apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry configured to acquire the X-ray images sequentially by rotating the arm of the X-ray diagnosis apparatus as taught by Toth such that the feedback control uses the start condition as a reference and comprises sequentially adjusting the acquisition conditions based on a comparison result between a threshold and a pixel value in one of the X-ray images acquired by rotating the arm, since such feedback control using the start condition as a reference and comprising sequentially adjusting the acquisition conditions based on a comparison result between a threshold and a pixel value in an X-ray image was well known in the art as taught by Ono; and since it would have been well within the skill of one of ordinary skill in the art to obtain a pixel value from an X-ray image acquired by rotating the arm and to apply feedback control such as ABC or AEC to an X-ray CT/rotating apparatus as evidenced by Muroi (discussed above) or Uebayashi (¶ 0003-0006).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. Automatic Brightness Control [ABC], Automatic Exposure Control [AEC]) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to obtain an optimal, preferable, or user-intended brightness of an X-ray fluoroscopic image i.e. in a period on the order of tens of milliseconds (Ono, ¶ 0022 and ¶ 0057-0059), and there was reasonable expectation of success.

Regarding claim(s) 2, Toth in view of Ono makes obvious all limitations of claim(s) 1, as discussed above.
Toth further teaches that the processing circuitry is configured to obtain the two acquisition conditions based on fluoroscopic images (mA_max and α are acquisition conditions based on scout data: col. 4, lines 7-9, "calculate the maximum x-ray tube current [mA_max] for each slice using the scout data," and col. 4, lines 22-23, "modulation index [α] is calculated from the scout data") acquired from a plurality of acquisition directions with different body thicknesses (col. 4, lines 4-6, "This scout data is comprised of two orthogonal views from each slice in the prescribed scan, one at a gantry angle of 0° and the other at an angle of 90°," wherein gantry angle 0° and 90° have different body thicknesses: col. 2, lines 6-19, "A transverse slice through a patient may be viewed radiologically as an oval shape having major and minor axes which change along the length of the patient ... acquiring during a 'scout' scan two orthogonal views through the transverse slice prior to the scan").

Regarding claim(s) 3, Toth in view of Ono makes obvious all limitations of claim(s) 2, as discussed above.
Toth further teaches that the processing circuity is further configured to
Set a range of the acquisition conditions set by the feedback control (calculate mA_max for each slice #111 discussed above in claim 1; col. 5, lines 50-55, "minimum mA command [mA_min] is...calculated," Eq. [2]), 
begin acquiring of the plurality of X-ray images with the start condition (discussed above in claim 1), and 
acquire the plurality of X-ray images sequentially by rotating the arm while iteratively setting the acquisition conditions (discussed above in claim 1) within the range (Eq. [1] is set up such that the mA command does not exceed mA_max; col. 5, lines 56-60, "calculated mA command is then compared with this minimum mA command, and if it is less than mA_min, it is replaced by the minimum current command mA_min," Eq. [3], such that the mA command does not drop below mA_min) by the feedback control (discussed above in claim 1).

Regarding claim(s) 4, Toth in view of Ono makes obvious all limitations of claim(s) 3, as discussed above.
Toth further teaches that the processing circuitry is configured to
set a range (discussed above in claim 3) of a tube current (discussed above in claim 1) so that the tube current of the X-rays to be irradiated in a direction in which the body thickness is thin becomes narrow (col. 1, lines 56-58, "The x-ray dose is controlled by the current ['mA'] applied to the x-ray tube ... The patient is thus exposed to an excessive dose and the x-ray tube is unnecessarily heated" such that the tube current of the X-rays to be irradiated in a direction in which the body thickness is thin becomes smaller or narrow), 
set a tube current corresponding to the body thickness at the start of acquisition of the X-ray images, as a tube current at the start of acquisition of the X-ray images (discussed above in claim 1), and 
acquire the X-ray images sequentially by rotating the arm while iteratively setting the tube current (discussed above in claim 1) within the range (discussed above in claim 3) by the feedback control (discussed above in claim 1).
Toth does not explicitly teach a pulse width.
In an analogous X-ray acquisition condition setting field of endeavor, Ono teaches that the processing circuitry (discussed above in claim 1) is configured to
set a range of a pulse width (¶ 0055-0056, "allowable maximum length of the X-ray pulse radiation time ... allowable minimum length of the X-ray pulse radiation time"; furthermore, ¶ 0033, "In practice, ...the width of each intermittent X-ray pulse is limited in size and must be within a predetermined maximum width [an allowable maximum length of the radiation time]. The maximum width may be determined from a reading time in a radiographic system including a CCD and a radiographic tube" and ¶ 0035, "minimum length of the X-ray pulse radiation time may be determined by a risetime of the X-ray pulse. The risetime is required as a minimum time for the X-ray pulse"), 
set a pulse width corresponding to the body thickness at the start of acquisition of the plurality of X-ray images, as a pulse width at the start of acquisition of the X-ray images (¶ 0053-0054, "the radiation in the first X-ray pulse [a4] continues until terminated by the termination control by the time measurement unit 6"), and 
acquire the plurality of X-ray image while iteratively setting the pulse width within the range by the feedback control (discussed above in claim 1: ¶ 0022, "a pulse width of X-ray pulses [an X-ray radiation time for each X-ray pulse] is controlled [i.e. changed] in each intermittently radiated X-ray [each X-ray pulse]"; ¶ 0049, "time measurement unit #6 generates termination signals to control the X-ray radiation time [a width of each intermittent X-ray pulse] by the X-ray tube #2, based on a comparison result obtained from the comparator #5”; ¶ 0053-0056, "the width of each intermittent X-ray pulse is not fixed but varies according to the control by the time measurement unit #6"; ¶ 0057, "process described above may be repeated in each of the following X-ray pulses...in a similar manner").
Ono further discloses art recognized advantages of the processing circuitry being configured to calculate the range of a pulse width so that the pulse width of the X-rays to be irradiated in a direction in which the body thickness is thin becomes narrow, set a pulse width corresponding to the body thickness at the start of acquisition of the X-ray images, as a pulse width at the start of acquisition of the X-ray images, and acquire the X-ray images sequentially by rotating the arm while iteratively setting the pulse width within the range by the feedback control, with reasonable expectation of success: "a pulse width of X-ray pulses [an X-ray radiation time for each X-ray pulse] is controlled [i.e. changed] in each intermittently radiated X-ray [each X-ray pulse] so as to obtain an optimal, preferable, or user-intended brightness [hereinafter referred to as an optimal brightness] of an X-ray fluoroscopic image" (¶ 0022) and "This results in producing X-ray fluoroscopic images with an optimal brightness ... optimal brightness may be expected to be obtained in a period on the order of tens of milliseconds" (¶ 0057-0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the iterative setting of the tube current of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono to iteratively set pulse width, since iteratively setting pulse width and its function (e.g. affecting brightness and radiation dose) was well known in the art as taught by Ono.  One of ordinary skill in the art could have substituted pulse width for tube current, and the substitution would have yielded nothing more than predictable results (e.g. optimal brightness and/or radiation dose) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to obtain an optimal, preferable, or user-intended brightness of an X-ray fluoroscopic image i.e. in a period on the order of tens of milliseconds (Ono, ¶ 0022 and ¶ 0057-0059), and there was reasonable expectation of success.

Regarding claim(s) 16, Toth teaches an X-ray diagnosis apparatus (discussed above in claim 1), comprising:
an X-ray tube configured to radiate X-rays (discussed above in claim 1); 
an X-ray detector configured to detect the X-rays (discussed above in claim 1); 
an arm holding the X-ray tube (discussed above in claim 1); and 
processing circuitry (discussed above in claim 1) configured to 
obtain two acquisition conditions for X-ray images acquired from two acquisition directions with different body thicknesses (discussed above in claim 1),
determine a positional relationship between an X-ray irradiation direction at a start of acquisition of a plurality of X-ray images and the two acquisition directions (see Toth’s col. 5 lns. 16-45 in particular noting equation 1 where wt is the angle at the start of acquisition and phi is the phase that corresponds to the angle relative to the scout images . See also Fig. 3 noting the relationship is true and determined for all angles),
set (discussed above in claim 1), in accordance with the two acquisition conditions and the positional relation (col. 5, line 68 - col. 6, line 2, "coordinate the start of the dose with gantry orientation and table position," wherein gantry orientation and table position are indicative of a shape of the subject from the x-ray tube perspective, such that the mA command calculated/set corresponding to the start of acquisition of data for slice is in accordance with a shape of the subject as obtained from mA_max and α: col. 2, lines 6-19, "A transverse slice through a patient may be viewed radiologically as an oval shape having major and minor axes which change along the length of the patient ... acquiring during a 'scout' scan two orthogonal views through the transverse slice prior to the scan"; building on the foregoing, note that the same section col. 5 lns. 16-45 iterates that “the computer 26 starts the scan at process block 120, by signaling the gantry motor controller 23. It then enters a loop in which the forty mA commands are calculated at process block 121 and downloaded to the x-ray controller 22. When the auto mode has been selected, this step involves the application of the modulation index (.alpha.) calculated above and the maximum current (mA.sub.max) also calculated above to a general purpose sinusoidal template expressed [by eq 1]”; or in simpler terms 120 comes after and based upon 114 wherein each acquisition position and acquisition condition (specifically the modulation index, i.e. tube current) pair are related; see also col. 4 lns. 17-34 which iterates as much), a start tube current corresponding to the start of acquisition of the plurality of X-ray images (discussed above in claim 1), 
begin acquiring of the plurality of X-ray images with the start tube current (discussed above in claim 1), and 
acquire the plurality of X-ray images sequentially by rotating the arm around one part of a circumference of the subject while iteratively setting the acquisition tube currents by the feedback control (discussed above in claim 1).
Toth does not explicitly teach the following limitations:
pulse width;
the feedback control using the start condition as, and comprising sequentially adjusting the acquisition pulse widths based on a comparison result between a threshold and a pixel value in one of the plurality of X-ray images sequentially acquired by rotating the arm.
In an analogous X-ray acquisition condition setting field of endeavor, Ono teaches an X-ray diagnosis apparatus (X-ray diagnosis apparatus discussed above in claim 1), comprising:
an X-ray tube configured to radiate X-rays (X-ray tube #2 discussed above in claim 1); 
an X-ray detector configured to detect the X-rays (transmitted X-ray detector #3 discussed above in claim 1); and 
processing circuitry (X-ray control circuitry #100 discussed above in claim 1) configured to
obtain two acquisition conditions for X-ray images acquired from two acquisition directions with different body thicknesses (discussed above in claim 1),
set, in accordance with the two acquisition conditions and the positional relation, a start pulse width corresponding to a start of acquisition of the X-ray image (¶ 0050-0052, “Since the thickness of a patient body to be fluoroscoped may depend on each individual patient and also on a part of his or her body, it would be helpful to know the thickness in advance so as to guess or estimate what strength of an X-ray should be radiated from an X-ray tube in the X-ray fluoroscopy. This makes it possible to reduce a time for the ABC and also an entire fluoroscopy including the AEC, by beginning the ABC with an estimated X-ray tube voltage and an estimated X-ray tube current for the radiation mentioned above. For example, a table can be prepared with a relationship between a plurality of thickness for a human beings' body and combinations of X-ray tube voltage and X-ray tube current (or a variety of one of the X-ray tube voltage and the X-ray tube current when the other is fixed). Accordingly, it is possible to determine a set of an X-ray tube voltage and an X-ray tube current corresponding to one thickness if the one thickness is input, for example” and "continuous fluoroscopy described above determines an initial X-ray tube voltage and an initial X-ray tube current to be used in the AEC," such that initial pulse width is set in accordance with a thickness obtained from initial X-ray tube voltage and initial X-ray tube current of patient #P; and where [0050] iterates that the table includes the relationship between the plurality of thickness of the body (i.e. the angles through the body in the context of the base reference) and tube voltages),  
begin acquiring of the X-ray image with the start pulse width (discussed above in claim 1), and 
acquire the X-ray image while iteratively setting the acquisition pulse widths by the feedback control (discussed above in claim 1), wherein
the feedback control comprising sequentially adjusting the acquisition pulse widths based on a comparison result between a threshold and a pixel value in one of the X-ray images sequentially acquired (discussed above in claim 1).  
Ono further discloses art recognized advantages of processing circuitry being configured to calculate, in accordance with a shape of the subject obtained from the body thickness information of the subject, a start pulse width corresponding to a start of acquisition of X-ray images so as to keep acquisition pulse widths changed by feedback control, which iteratively sets the acquisition conditions using the start condition as a reference, within a range, begin acquiring of the X-ray images with the start pulse width, and acquire the X-ray images sequentially by rotating the arm around one part of a circumference of the subject while iteratively setting the acquisition pulse widths by the feedback control, the feedback control comprising sequentially adjusting the acquisition pulse widths based on a comparison result between a threshold and a pixel value in one of the X-ray images sequentially acquired by rotating the arm, with reasonable expectation of success: "a pulse width of X-ray pulses [an X-ray radiation time for each X-ray pulse] is controlled [i.e. changed] in each intermittently radiated X-ray [each X-ray pulse] so as to obtain an optimal, preferable, or user-intended brightness [hereinafter referred to as an optimal brightness] of an X-ray fluoroscopic image" (¶ 0022) and "This results in producing X-ray fluoroscopic images with an optimal brightness ... optimal brightness may be expected to be obtained in a period on the order of tens of milliseconds" (¶ 0057-0059).
Additionally, in an analogous X-ray operation condition adjusting field of endeavor, Muroi provides evidence that feedback control comprising sequentially adjusting the acquisition conditions based on a comparison result between a threshold and a pixel value in an X-ray image (discussed above in claim 1) may be applied to an X-ray CT apparatus (¶ 0294, “The above-described first embodiment to the sixth embodiment and the combinations thereof may be applied not only to the X-ray diagnosis apparatus but also to the X-ray CT apparatus”), and one of ordinary skill in the art would have recognized that in an X-ray CT apparatus, X-ray images are sequentially acquired by rotating an arm, such that control by the pixel value comparing unit #154 may utilize a pixel value obtained from one of the X-ray images sequentially acquired by rotating the arm of the X-ray CT apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculating and iterative setting of the tube current of the X-ray diagnosis apparatus as taught by Toth to calculate and iteratively set pulse width, since calculating and iteratively setting pulse width and its function (e.g. affecting brightness and radiation dose) was well known in the art as taught by Ono.  One of ordinary skill in the art could have substituted pulse width for tube current, and the substitution would have yielded nothing more than predictable results (e.g. optimal brightness and/or radiation dose) to one of ordinary skill in the art before the effective filing date of the claimed invention.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry configured to acquire the X-ray images sequentially by rotating the arm of the X-ray diagnosis apparatus as taught by Toth such that the feedback control uses the start condition as a reference and comprises sequentially adjusting the acquisition pulse widths based on a comparison result between a threshold and a pixel value in an X-ray image sequentially acquired by rotating the arm, since such feedback control was known in the art as taught by Ono; and since it would have been well within the skill of one of ordinary skill in the art to obtain a pixel value from an X-ray image acquired by rotating the arm and to apply feedback control such as ABC or AEC to an X-ray CT/rotating apparatus as evidenced by Muroi (discussed above) or Uebayashi (¶ 0003-0006).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. Automatic Brightness Control [ABC], Automatic Exposure Control [AEC]) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to obtain an optimal, preferable, or user-intended brightness of an X-ray fluoroscopic image i.e. in a period on the order of tens of milliseconds (Ono, ¶ 0022 and ¶ 0057-0059), and there was reasonable expectation of success.

Regarding claim(s) 17, the examiner notes that the claimed method is directed to a method of using the apparatus disclosed in claim(s) 1, respectively.  Claim(s) 17 is/are therefore made obvious by the teachings discussed above mutatis mutandis, as follows.
Toth in view of Ono makes obvious a control method (col. 3, lines 12-13, "a program executed by the CT imaging system of FIG. 2," Fig. 4) executed by an apparatus (CT imaging system #10 discussed above in claim 1), comprising:
obtaining two acquisition conditions for X-ray images acquired from two acquisition directions with different body thicknesses (discussed above in claim 1); 
determining a positional relationship between an X-ray irradiation direction at a start of acquisition of a plurality of X-ray images and the two acquisition directions (see Toth’s col. 5 lns. 16-45 in particular noting equation 1 where wt is the angle at the start of acquisition and phi is the phase that corresponds to the angle relative to the scout images . See also Fig. 3 noting the relationship is true and determined for all angles),
setting, based on the two acquisition conditions and the positional relation, a start condition corresponding to the start of acquisition of the plurality of X-ray images (discussed above in claim 1; building on the foregoing, note that the same section col. 5 lns. 16-45 iterates that “the computer 26 starts the scan at process block 120, by signaling the gantry motor controller 23. It then enters a loop in which the forty mA commands are calculated at process block 121 and downloaded to the x-ray controller 22. When the auto mode has been selected, this step involves the application of the modulation index (.alpha.) calculated above and the maximum current (mA.sub.max) also calculated above to a general purpose sinusoidal template expressed [by eq 1]”; or in simpler terms 120 comes after and based upon 114 wherein each acquisition position and acquisition condition (specifically the modulation index, i.e. tube current) pair are related; see also col. 4 lns. 17-34 which iterates as much); 
beginning acquiring of the plurality of X-ray images with the start condition (discussed above in claim 1); and 
acquiring the plurality of X-ray images sequentially by rotating an arm around one part of a circumference of a subject while iteratively setting the acquisition conditions by feedback control (discussed above in claim 1),
the feedback control comprising sequentially adjusting the acquisition conditions based on a comparison result between a threshold and a pixel value in one of the plurality of X-ray images (made obvious in view of Ono as evidenced by Muroi and Uebayashi as discussed above in claim 1) sequentially acquired by rotating the arm (discussed above in claim 1).

Claim(s) 5-9, 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (US 5,450,462 - referred to as Toth) in view of Ono (US 2004/0141582 - PGPUB equivalent of JP 2003-115399 cited by applicant) as evidenced by Muroi et al. (US 2014/0341350 - referred to as Muroi) and Uebayashi et al. (US 2013/0208853 - referred to as Uebayashi) as applied to claim(s) 4 above, and further in view of the following reference referred to as Mitchell:
Mitchell, Erica L. and Patricia Furey. Prevention of radiation injury from medical imaging [online]. Journal of Vascular Surgery, January 2011 [retrieved on 2019-07-03], Vol. 53, No. 1, Supplement, pp. 22S-27S. Retrieved from the Internet: <URL: https://www.science direct.com/science/article/pii/S0741521410017313> <DOI: 10.1016/j.jvs.2010.05.139>.

Regarding claim(s) 5, Toth in view of Ono makes obvious all limitations of claim(s) 4, as discussed above.
Toth further teaches that the processing circuitry is further configured to 
set (discussed above in claim 1), in accordance with at least one of a site to be irradiated with the X-rays and body thickness (col. 5, line 68 - col. 6, line 2, "coordinate the start of the dose with gantry orientation and table position," wherein gantry orientation and table position are indicative of body thickness from the x-ray tube perspective, such that the mA command calculated/set corresponding to the start of acquisition of data for slice is in accordance with body thickness: col. 2, lines 6-19, "A transverse slice through a patient may be viewed radiologically as an oval shape having major and minor axes which change along the length of the patient ... acquiring during a 'scout' scan two orthogonal views through the transverse slice prior to the scan"), the start condition including a tube current (discussed above in claim 1), and
set the range of the tube current (discussed above in claim 3).
Toth does not explicitly teach the pulse width such that Toth does not explicitly teach that the processing circuitry is further configured set the range of the pulse width.
In an analogous X-ray acquisition condition setting field of endeavor, Ono teaches that the processing circuitry (discussed above in claim 1) is further configured to
set (¶ 0049, "X-ray condition-setting unit #1 sets X-ray conditions of the X-ray radiation by the X-ray tube #2"), in accordance with at least one of a site to be irradiated with the X-rays and body thickness (X-ray tube voltage and current are set in accordance with body thickness), the start condition including a tube voltage (¶ 0049, "an X-ray tube voltage"), a tube current (¶ 0049, "an X-ray tube current"), and 
set the range of the pulse width (¶ 0055-0056, "allowable maximum length of the X-ray pulse radiation time ... allowable minimum length of the X-ray pulse radiation time"; furthermore, ¶ 0033, "In practice, ...the width of each intermittent X-ray pulse is limited in size and must be within a predetermined maximum width [an allowable maximum length of the radiation time]. The maximum width may be determined from a reading time in a radiographic system including a CCD and a radiographic tube" and ¶ 0035, "minimum length of the X-ray pulse radiation time may be determined by a risetime of the X-ray pulse. The risetime is required as a minimum time for the X-ray pulse").
Ono further discloses art recognized advantages of setting the range of the pulse width with reasonable expectation of success: "a pulse width of X-ray pulses [an X-ray radiation time for each X-ray pulse] is controlled [i.e. changed] in each intermittently radiated X-ray [each X-ray pulse] so as to obtain an optimal, preferable, or user-intended brightness [hereinafter referred to as an optimal brightness] of an X-ray fluoroscopic image" (¶ 0022) and "This results in producing X-ray fluoroscopic images with an optimal brightness ... optimal brightness may be expected to be obtained in a period on the order of tens of milliseconds" (¶ 0057-0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setting the range of the tube current of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono to set the range of the pulse width, since setting a range of pulse width and its function (e.g. affecting brightness and radiation dose) was well known in the art as taught by Ono.  One of ordinary skill in the art could have substituted pulse width for tube current, and the substitution would have yielded nothing more than predictable results (e.g. optimal brightness and/or radiation dose) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to obtain an optimal, preferable, or user-intended brightness of an X-ray fluoroscopic image i.e. in a period on the order of tens of milliseconds (Ono, ¶ 0022 and ¶ 0057-0059), and there was reasonable expectation of success.
Further regarding claim(s) 5, Toth also does not explicitly teach that the processing circuitry is further configured to set, in accordance with at least one of a site to be irradiated with the X-rays and body thickness, the start condition including a tube voltage, a focal spot size and a radiation dose.
In an analogous radiation medical imaging  field of endeavor, Mitchell teaches to set, in accordance with at least one of a site to be irradiated with the X-rays and body thickness (field of view size and thereby radiation dose corresponds with a site to be irradiated with X-rays: pg. 25S, col. 2, recommendation 7, "Collimate tightly and collimate to avoid dose to the eyes, thyroid gland, and gonads, whenever possible"), the start condition including a tube voltage (pg. 26S, col. 1, recommendation 11, "Use highest kVp possible to produce acceptable image contrast"), a tube current (pg. 26S, col. 1, recommendation 10, "High-dose or detail modes should be used only when necessary. Radiation dose also depends on machine factors such as kVp and mA"), a focal spot size (pg. 25S, col. 2, recommendation 7, "Collimate to use the smallest field of view practicable ... Restricting the field size offers the ability to decrease the radiation dose while improving the image. Use collimation to minimize the x-ray field. Collimate tightly and collimate to avoid dose to the eyes, thyroid gland, and gonads, whenever possible") and a radiation dose (pg. 25S, col. 2, recommendation 7, "Collimate to use the smallest field of view practicable ... Restricting the field size offers the ability to decrease the radiation dose"; pg. 26S, col. 1, recommendation 10, "High-dose or detail modes should be used only when necessary"). 
Mitchell further discloses art recognized advantages of the processing circuitry being further configured to set, in accordance with at least one of a site to be irradiated with the X-rays and body thickness, the start condition including a tube voltage, a focal spot size and a radiation dose with reasonable expectation of success: "The following are recommendations to optimize image quality while reducing patient and operator exposure" (pg. 264, col. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono to be further configured to set, in accordance with at least one of a site to be irradiated with the X-rays and body thickness, the start condition including a tube voltage, focal spot size and a radiation dose, since such setting, in accordance with at least one of a site to be irradiated with the X-rays and body thickness, the start condition including a focal spot size and a radiation dose was well known in the art as taught by Mitchell.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. setting X-ray acquisition conditions) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize image quality while reducing patient and operator radiation exposure (Mitchell, pg. 264, col. 2), and there was reasonable expectation of success.

Regarding claim(s) 6, Toth in view of Ono and Mitchell makes obvious all limitations of claim(s) 5, as discussed above.
Toth further teaches the following limitations:
determine two estimated acquisition conditions for the acquisition of the X-ray images from two acquisition directions with different body thicknesses based on two fluoroscopic conditions of two fluoroscopic images acquired from the two acquisition directions (discussed above in claim 2: mA command is calculated or estimated based on mA_max and modulation index from scout images taken from 0 degree and 90 degree directions), 
obtain the body thickness information of the subject (discussed above in claim 1) based on the estimated acquisition conditions (discussed above in claim 2), and 
set, based on the two estimated acquisition conditions and the obtained body thickness information, the start condition including the tube current (discussed above in claims 1 and 2).
Toth does not explicitly teach the pulse width such that Toth does not explicitly teach that the processing circuitry is configured to set the range of the pulse width and the pulse width at the start of acquisition of the plurality of X-ray images
In an analogous X-ray acquisition condition setting field of endeavor, Ono teaches that the processing circuitry is configured to set, based on the obtained body thickness information (discussed above in claims 1 and 5), the acquisition condition including the tube voltage (discussed above in claim 5), the tube current (discussed above in claim 5), the range of the pulse width (discussed above in claim 5) and the pulse width at the start of acquisition of the plurality of X-ray image (discussed above in claim 4).
Ono further discloses art recognized advantages of setting the range of the pulse width and the pulse width at the start of acquisition of the X-ray images with reasonable expectation of success: "a pulse width of X-ray pulses [an X-ray radiation time for each X-ray pulse] is controlled [i.e. changed] in each intermittently radiated X-ray [each X-ray pulse] so as to obtain an optimal, preferable, or user-intended brightness [hereinafter referred to as an optimal brightness] of an X-ray fluoroscopic image" (¶ 0022) and "This results in producing X-ray fluoroscopic images with an optimal brightness ... optimal brightness may be expected to be obtained in a period on the order of tens of milliseconds" (¶ 0057-0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setting the range of the tube current and the tube current at the start of acquiring the X-ray images of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Mitchell to set the range of the pulse width and the pulse width at the start of acquisition of the X-ray images, since setting a range of pulse width and a pulse width at the start of acquisition and its function (e.g. affecting brightness and radiation dose) was well known in the art as taught by Ono.  One of ordinary skill in the art could have substituted pulse width for tube current, and the substitution would have yielded nothing more than predictable results (e.g. optimal brightness and/or radiation dose) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to obtain an optimal, preferable, or user-intended brightness of an X-ray fluoroscopic image i.e. in a period on the order of tens of milliseconds (Ono, ¶ 0022 and ¶ 0057-0059), and there was reasonable expectation of success.
Further regarding claim(s) 6, Toth does not explicitly teach to set, based on the estimated acquisition conditions and the obtained body thickness information, the acquisition condition including the tube voltage, focal spot size and the radiation dose.
In an analogous radiation medical imaging  field of endeavor, Mitchell teaches to set the acquisition condition including the tube voltage, the tube current, the focal spot size and the radiation dose (discussed above in claim 5).
Mitchell further discloses art recognized advantages of the processing circuitry being configured to set, based on the estimated acquisition condition and the obtained body thickness information, the acquisition condition including the tube voltage, the focal spot size and the radiation dose with reasonable expectation of success: "The following are recommendations to optimize image quality while reducing patient and operator exposure" (pg. 264, col. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Mitchell to be configured to set, based on the estimated acquisition condition and the obtained body thickness information, the acquisition condition including the tube voltage, the focal spot size and the radiation dose, since setting the acquisition condition including the tube voltage, the tube current, the focal spot size and the radiation dose was well known in the art as taught by Mitchell.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. setting X-ray acquisition condition) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize image quality while reducing patient and operator radiation exposure (Mitchell, pg. 264, col. 2), and there was reasonable expectation of success.

Regarding claim(s) 7, Toth in view of Ono and Mitchell makes obvious all limitations of claim(s) 6, as discussed above, including the processing circuitry and the estimated acquisition condition in acquiring the X-ray images from the two acquisition directions.
Toth does not explicitly teach that the processing circuitry is configured to set the focal spot size by selecting a focal spot size corresponding to the site to be irradiated with the X-rays, from two focal spot sizes included in the two estimated acquisition conditions in acquiring the X-ray images from the two acquisition directions.
In an analogous radiation medical imaging field of endeavor, Mitchell teaches to set the focal size by selecting a focal spot size corresponding to the site to be irradiated with the X-rays, from focal spot sizes included in the estimated acquisition condition in acquiring the X-ray images (pg. 25S, col. 2, recommendation 7, "Collimate to use the smallest field of view practicable ... Restricting the field size offers the ability to decrease the radiation dose while improving the image. Use collimation to minimize the x-ray field. Collimate tightly and collimate to avoid dose to the eyes, thyroid gland, and gonads, whenever possible").
Mitchell further discloses art recognized advantages of the processing circuitry being configured to set the focal spot size by selecting a focal spot size corresponding to the site to be irradiated with the X-rays, from two focal spot sizes included in the estimated acquisition condition in acquiring the X-ray images from the two acquisition directions, with reasonable expectation of success: "The following are recommendations to optimize image quality while reducing patient and operator exposure" (pg. 264, col. 2) and "Radiation dose is dependent on x-ray field size. Restricting the field size offers the ability to decrease the radiation dose while improving the image. Use collimation to minimize the x-ray field ... Collimation also improves image quality" (pg. 25S, col. 2, recommendation 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Mitchell to be configured to set the focal spot size by selecting a focal spot size corresponding to the site to be irradiated with the X-rays, from two focal spot sizes included in the estimated acquisition conditions in acquiring the X-ray images from the two acquisition directions, since setting a focal spot size by selecting a focal spot size corresponding to the site to be irradiated with the X-rays, from focal spot sizes included in the estimated acquisition condition in acquiring the X-ray images, was well known in the art as taught by Mitchell.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. selecting focal spot size) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize image quality while reducing patient and operator radiation exposure (Mitchell, pg. 264, col. 2) and/or to decrease the radiation dose while improving the image quality (Mitchell, pg. 25S, col. 2, recommendation 7), and there was reasonable expectation of success.

Regarding claim(s) 8, Toth in view of Ono and Mitchell makes obvious all limitations of claim(s) 6, as discussed above, including the processing circuitry and the estimated acquisition condition in acquiring the X-ray images from the two acquisition directions.
Toth does not explicitly teach that the processing circuitry is configured to set the tube voltage by selecting a higher tube voltage, from two tube voltages included in the two estimated acquisition conditions in acquiring the X-ray images from the two acquisition directions.
In an analogous radiation medical imaging field of endeavor, Mitchell teaches to set the tube voltage by selecting a higher tube voltage, from tube voltages in the two estimated acquisition conditions in acquiring the X-ray images (pg. 26S, col. 1, recommendation 11, "Use highest kVp possible to produce acceptable image contrast").
Mitchell further discloses art recognized advantages of the processing circuitry being configured to set the tube voltage by selecting a higher tube voltage, from two tube voltages included in the estimated acquisition condition in acquiring the X-ray images from the two acquisition directions, with reasonable expectation of success: "The following are recommendations to optimize image quality while reducing patient and operator exposure" (pg. 264, col. 2) and "Radiation dose also depends on machine factors such as kVp and mA, factors over which the operator may have little control when the fluoroscopy unit is in the ABC mode. If operator selection of machine parameters is possible, then selecting the highest kVp will generally produce the lowest patient radiation dose. Unfortunately, selecting a high kVp will decrease the tissue contrast in the image. The general rule is to use the highest kVp consistent with the minimally acceptable image contrast" (pg. 26S, col. 1, recommendation 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Mitchell to be configured to set the tube voltage by selecting a higher tube voltage, from two tube voltages included in the estimated acquisition condition in acquiring the X-ray images from the two acquisition directions, since setting a tube voltage by selecting higher tube voltage, from tube voltages in the estimated acquisition condition in acquiring the X-ray images, was well known in the art as taught by Mitchell.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. selecting tube voltage) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize image quality while reducing patient and operator radiation exposure (Mitchell, pg. 264, col. 2) and/or to produce the lowest patient radiation dose (Mitchell, pg. 26S, col. 1, recommendation 11), and there was reasonable expectation of success.

Regarding claim(s) 9, Toth in view of Ono and Mitchell makes obvious all limitations of claim(s) 8, as discussed above, including the processing circuitry and the estimated acquisition condition in acquiring the X-ray images from the two acquisition directions.
Toth does not explicitly teach that the processing circuitry is configured to set the radiation dose by selecting a radiation dose corresponding to the direction in which the body thickness is thin, from two radiation doses included in the two estimated acquisition conditions in acquiring the X-ray images from the two acquisition directions.
In an analogous radiation medical imaging field of endeavor, Mitchell teaches to set the radiation dose by selecting a radiation dose corresponding to the body thickness being thin, from radiation doses included in the two estimated acquisition conditions in acquiring the X-ray images (pg. 26S, col. 1, recommendation 10, "High-dose or detail modes should be used only when necessary ... The boost mode is typically only necessary in the imaging of very thick body parts. It is the angiographer’s professional responsibility to use the lowest radiation dose possible, consistent with the minimally acceptable image quality; high-dose modes should be used only when necessary for acceptable image quality" such that lower radiation dose corresponding to the body thickness being thin is used or selected).
Mitchell further discloses art recognized advantages of the processing circuitry being configured to set the radiation dose by selecting a radiation dose corresponding to the direction in which the body thickness is thin, from two radiation doses included in the estimated acquisition condition in acquiring the X-ray images from the two acquisition directions, with reasonable expectation of success: "The following are recommendations to optimize image quality while reducing patient and operator exposure" (pg. 264, col. 2) and "Some fluoroscopy units offer two different radiation dose modes: normal operating mode, which may itself have various levels of radiation dose, and special high-dose or boost mode ... The boost mode is typically only necessary in the imaging of very thick body parts. It is the angiographer’s professional responsibility to use the lowest radiation dose possible, consistent with the minimally acceptable image quality; high-dose modes should be used only when necessary for acceptable image quality" (pg. 26S, col. 1, recommendation 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Mitchell to be configured to set the radiation dose by selecting a radiation dose corresponding to the direction in which the body thickness is thin, from two radiation doses included in the estimated acquisition condition in acquiring the X-ray images from the two acquisition directions, since setting a radiation dose by selecting a radiation dose corresponding to the body thickness being thin, from radiation doses included in the estimated acquisition condition in acquiring the X-ray images, was well known in the art as taught by Mitchell; and since one of ordinary skill in the art would have recognized that radiation dose is dependent on tube voltage and tube current (Mitchell, pg. 26S, col. 1, recommendation 11, "Radiation dose also depends on machine factors such as kVp and mA").  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. selecting radiation dose) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize image quality while reducing patient and operator radiation exposure (Mitchell, pg. 264, col. 2) and/or to fulfill an angiographer’s professional responsibility to use the lowest radiation dose possible, consistent with the minimally acceptable image quality (Mitchell, pg. 26S, col. 1, recommendation 10), and there was reasonable expectation of success.

Regarding claim(s) 11, Toth in view of Ono and Mitchell makes obvious all limitations of claim(s) 5, as discussed above.
Toth further teaches that the processing circuitry is configured to set, as the tube current at the start of acquisition of the plurality of X-ray images, a maximum value or a minimum value in the range of the tube current based on the body thickness at the start of acquisition of the plurality of X-ray images (col. 5, line 68 - col. 6, line 2, "coordinate the start of the dose with gantry orientation and table position," wherein gantry orientation and table position are indicative of body thickness from the x-ray tube perspective, such that the mA command calculated/set for the start of acquiring data for slice is mA_max or mA_min based on the body thickness being thickest or thinnest, respectively, at the start of acquiring data for slice: col. 2, lines 6-19, "A transverse slice through a patient may be viewed radiologically as an oval shape having major and minor axes which change along the length of the patient ... acquiring during a 'scout' scan two orthogonal views through the transverse slice prior to the scan").
Toth does not explicitly teach the pulse width.
In an analogous X-ray acquisition condition setting field of endeavor, Ono teaches that the processing circuitry is configured to set, as the pulse width at the start of acquisition of the X-ray images, a value (discussed above in claim 4).
Ono further discloses art recognized advantages of the processing circuitry being configured to set the pulse width at the start of acquisition of the X-ray images with reasonable expectation of success: "a pulse width of X-ray pulses [an X-ray radiation time for each X-ray pulse] is controlled [i.e. changed] in each intermittently radiated X-ray [each X-ray pulse] so as to obtain an optimal, preferable, or user-intended brightness [hereinafter referred to as an optimal brightness] of an X-ray fluoroscopic image" (¶ 0022) and "This results in producing X-ray fluoroscopic images with an optimal brightness ... optimal brightness may be expected to be obtained in a period on the order of tens of milliseconds" (¶ 0057-0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setting of the tube current of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Mitchell to set pulse width, since setting pulse width and its function (e.g. affecting brightness and radiation dose) was well known in the art as taught by Ono.  One of ordinary skill in the art could have substituted pulse width for tube current, and the substitution would have yielded nothing more than predictable results (e.g. optimal brightness and/or radiation dose) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to obtain an optimal, preferable, or user-intended brightness of an X-ray fluoroscopic image i.e. in a period on the order of tens of milliseconds (Ono, ¶ 0022 and ¶ 0057-0059), and there was reasonable expectation of success.

Regarding claim(s) 12, Toth in view of Ono and Mitchell makes obvious all limitations of claim(s) 5, as discussed above.
Toth does not explicitly teach that the processing circuitry is further configured to
generate an elliptical model indicating thickness in a circumferential direction of the subject according to the body thickness of the subject, 
estimate a body thickness of the subject corresponding to an angle at the start of acquisition of the plurality of X-ray images, by using the elliptical model, and 
correct the pulse width at the start of acquisition of the plurality of X-ray images.
In an analogous X-ray parameter modulation field of endeavor, Toth teaches the following limitations:
an elliptical model indicating thickness in a circumferential direction of the subject according to the body thickness of the subject (col. 2, lines 6-12, "A transverse slice through a patient may be viewed radiologically as an oval shape having major and minor axes which change along the length of the patient. For example, at the hips the major axis is horizontal and much longer than the vertical minor axis, whereas at the neck, the major axis is vertical and only a little longer than the minor axis"), 
estimate (col. 5, line 68 - col. 6, line 2, "coordinate the start of the dose with gantry orientation and table position") an angle at the start of acquisition of the X-ray images (gantry angle/orientation, col. 5, line 34, Eq. [1], wt) corresponding to a body thickness of the subject (gantry angle is indicative of body thickness form the x-ray tube perspective), by using the elliptical model (discussed above), and 
correct the tube current at the start of acquisition of the X-ray images (Eq. [1] corrects mA command at the start of acquiring data for slice based on gantry angle wt).
Toth further discloses art recognized advantages of the processing circuitry being further configured to generate an elliptical model indicating thickness in a circumferential direction of the subject according to the body thickness of the subject, estimate a body thickness of the subject corresponding to an angle at the start of acquisition of the X-ray images, by using the elliptical model, and correct the pulse width at the start of acquisition of the X-ray images with reasonable expectation of success: "The present invention relates to a CT imaging system in which the x-ray dose is modulated as the gantry is rotated during a scan such that a prescribed noise level is better maintained in all of the acquired attenuation measurements" (col. 2, lines 37-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Mitchell to be further configured to generate an elliptical model indicating thickness in a circumferential direction of the subject according to the body thickness of the subject, estimate a body thickness of the subject corresponding to an angle at the start of acquisition of the X-ray images, by using the elliptical model, and correct the pulse width at the start of acquisition of the X-ray images, since an elliptical model indicating thickness in a circumferential direction of the subject according to the body thickness of the subject, estimating an angle at the start of acquisition of the X-ray images corresponding to a body thickness of the subject, by using the elliptical model, and correcting the tube current at the start of acquisition of the X-ray images were well known in the art as taught by Toth.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. modelling a patient elliptically, adjusting acquisition condition based on gantry angle) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to better maintain a prescribed noise level in all of the acquired attenuation measurements (Toth, col. 2, lines 37-41), and there was reasonable expectation of success.
Further regarding claim(s) 12, Toth also does not explicitly teach the pulse width such that Toth does not explicitly teach to correct the pulse width at the start of acquiring the plurality of X-ray images.
In an analogous X-ray acquisition condition setting field of endeavor, Ono teaches that the processing circuitry is further configured to correct the pulse width at the start of acquisition of the X-ray images (¶ 0052, "continuous fluoroscopy described above determines an initial X-ray tube voltage and an initial X-ray tube current to be used in the AEC," such that initial pulse width is corrected by AEC is in accordance with a thickness based on initial X-ray tube voltage and initial X-ray tube current of patient #P).
Ono further discloses art recognized advantages of correcting the pulse width at the start of acquisition of the X-ray images with reasonable expectation of success: "a pulse width of X-ray pulses [an X-ray radiation time for each X-ray pulse] is controlled [i.e. changed] in each intermittently radiated X-ray [each X-ray pulse] so as to obtain an optimal, preferable, or user-intended brightness [hereinafter referred to as an optimal brightness] of an X-ray fluoroscopic image" (¶ 0022) and "This results in producing X-ray fluoroscopic images with an optimal brightness ... optimal brightness may be expected to be obtained in a period on the order of tens of milliseconds" (¶ 0057-0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the correcting of the tube current of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Mitchell to correct pulse width at the start of acquisition of the X-ray images, since correcting pulse width and its function (e.g. affecting brightness and radiation dose) was well known in the art as taught by Ono.  One of ordinary skill in the art could have substituted pulse width for tube current, and the substitution would have yielded nothing more than predictable results (e.g. optimal brightness and/or radiation dose) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to obtain an optimal, preferable, or user-intended brightness of an X-ray fluoroscopic image i.e. in a period on the order of tens of milliseconds (Ono, ¶ 0022 and ¶ 0057-0059), and there was reasonable expectation of success.

Regarding claim(s) 15, Toth in view of Ono and Mitchell makes obvious all limitations of claim(s) 5, as discussed above.
Toth further teaches the following limitations:
estimate two body thickness information in acquisition directions with different thicknesses  (discussed above in claims 1 and 2: mA_max and modulation index are calculated or estimated based on scout data taken from 0 degree and 90 degree directions, which have different thicknesses, such that mA_max and modulation index values are in at least 0 degree and 90 degree directions) based on medical images acquired from the subject (scout images, col. 4, lines 2-16), 
determine two estimated acquisition conditions in acquiring the X-ray images from the two acquisition directions based on the body thickness information in the two acquisition directions (discussed above in claim 2: mA command is calculated or estimated based on mA_max and modulation index from scout images taken from 0 degree and 90 degree directions), 
set, based on the two estimated acquisition conditions and the body thickness information in the two acquisition directions, the start condition including the tube current (discussed above in claim 1 and 2).
Toth does not explicitly teach the pulse width such that Toth does not explicitly teach that the processing circuitry is configured to set the start condition including the range of the pulse width and the pulse width corresponding to the start of acquisition of the plurality of X-ray images.
In an analogous X-ray acquisition condition setting field of endeavor, Ono teaches that the processing circuitry is configured to set, based on the body thickness information (discussed above in claim 5), the start condition including the tube voltage (discussed above in claim 5), the tube current (discussed above in claim 5), the range of the pulse width (discussed above in claim 5) and the pulse width corresponding to the start of acquisition of the plurality of X-ray image (discussed above in claim 4).
Ono further discloses art recognized advantages of setting the range of the pulse width and the pulse width corresponding to the start of acquisition of the X-ray images with reasonable expectation of success: "a pulse width of X-ray pulses [an X-ray radiation time for each X-ray pulse] is controlled [i.e. changed] in each intermittently radiated X-ray [each X-ray pulse] so as to obtain an optimal, preferable, or user-intended brightness [hereinafter referred to as an optimal brightness] of an X-ray fluoroscopic image" (¶ 0022) and "This results in producing X-ray fluoroscopic images with an optimal brightness ... optimal brightness may be expected to be obtained in a period on the order of tens of milliseconds" (¶ 0057-0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setting the range of the tube current and the tube current at the start of acquisition of the X-ray images of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Mitchell to set the range of the pulse width and the pulse width corresponding to the start of acquisition of the X-ray images, since setting a range of pulse width and a pulse width corresponding to the start of acquisition and its function (e.g. affecting brightness and radiation dose) was well known in the art as taught by Ono.  One of ordinary skill in the art could have substituted pulse width for tube current, and the substitution would have yielded nothing more than predictable results (e.g. optimal brightness and/or radiation dose) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to obtain an optimal, preferable, or user-intended brightness of an X-ray fluoroscopic image i.e. in a period on the order of tens of milliseconds (Ono, ¶ 0022 and ¶ 0057-0059), and there was reasonable expectation of success.
Further regarding claim(s) 15, Toth also does not explicitly teach to set, based on the estimated acquisition condition and the body thickness information in the two acquisition directions, the start condition including the tube voltage, focal spot size and the radiation dose.
In an analogous radiation medical imaging  field of endeavor, Mitchell teaches to set the start condition including the tube voltage, the tube current, the focal spot size and the radiation dose (discussed above in claim 5).
Mitchell further discloses art recognized advantages of the processing circuitry being configured to set, based on the estimated acquisition condition and the body thickness information in the two acquisition directions, the start condition including the tube voltage, focal spot size and the radiation dose with reasonable expectation of success: "The following are recommendations to optimize image quality while reducing patient and operator exposure" (pg. 264, col. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Mitchell to be configured to set, based on the estimated acquisition condition and the body thickness information in the two acquisition directions, the acquisition condition including the tube voltage, focal spot size and the radiation dose, since setting the acquisition condition including the tube voltage, the tube current, the focal spot size and the radiation dose was well known in the art as taught by Mitchell.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. setting X-ray start condition) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize image quality while reducing patient and operator radiation exposure (Mitchell, pg. 264, col. 2), and there was reasonable expectation of success.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (US 5,450,462 - referred to as Toth) in view of Ono (US 2004/0141582 - PGPUB equivalent of JP 2003-115399 cited by applicant) and Mitchell as evidenced by Muroi et al. (US 2014/0341350 - referred to as Muroi) and Uebayashi et al. (US 2013/0208853 - referred to as Uebayashi) as applied to claim(s) 6 above, and further in view of Yabugami (US 2014/0254751).
Regarding claim(s) 10, Toth in view of Ono and Mitchell makes obvious all limitations of claim(s) 6, as discussed above.
Toth further teaches that the processing circuitry is configured to calculate (Eq. [1] discussed above in claim 1) and set the tube current (discussed above in claim 1).
Toth does not explicitly teach that the processing circuitry is configured to calculate and set the tube current so that the range of the pulse width becomes a maximum wide range.
In an analogous radiographic examination field of endeavor, Yabugami teaches that the range of the pulse width becomes a wide range (¶ 0007, "Such conventional X-ray conditions to be changed are...a pulse width of fluoroscopy or shooting. Specifically, as radiation conditions should be changed in a broad range").
Yabugami further discloses art recognized advantages of the processing circuitry being configured to calculate and set the tube current so that the range of the pulse width becomes a maximum wide range with reasonable expectation of success: "Such conventional X-ray conditions to be changed are three kinds of parameter, a tube voltage (kV), a tube electric current (mA) and a pulse width of fluoroscopy or shooting. Specifically, as radiation conditions should be changed in a broad range, for example, from an extremely low radiation dose condition on a fluoroscopy or continuous shooting through a hand (thin) to an extremely high radiation dose on examining the heart of a patient having thick (deep) chest from a diagonal direction, two parameters of tube voltage (kV) and tube electric current (mA) or three parameters including additionally a pulse width of fluoroscopy or shooting are controlled" (¶ 0007)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Mitchell to be configured to calculate and set the tube current so that the range of the pulse width becomes a maximum wide range, since a range of a pulse width becoming a wide range was well known in the art as taught by Yabugami.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. setting tube current, making range of pulse width maximum) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize a range of possible values to accommodate a broad variety of applications, for example, from an extremely low radiation dose condition on a fluoroscopy or continuous shooting through a hand (thin) to an extremely high radiation dose on examining the heart of a patient having thick (deep) chest from a diagonal direction (Yabugami, ¶ 0007), and there was reasonable expectation of success.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (US 5,450,462 - referred to as Toth) in view of Ono (US 2004/0141582 - PGPUB equivalent of JP 2003-115399 cited by applicant) as evidenced by Muroi et al. (US 2014/0341350 - referred to as Muroi) and Uebayashi et al. (US 2013/0208853 - referred to as Uebayashi) as applied to claim(s) 1 above, and further in view of in view of Ohishi (US 2007/0104317).
Regarding claim(s) 13, Toth in view of Ono makes obvious all limitations of claim(s) 1, as discussed above.
Toth further teaches reconstruction circuitry (image reconstructor, col. 3, lines 47-48, Fig. 2, #25) configured to reconstruct data (col. 3, lines 37-50, "image reconstructor #25, receives sampled and digitized x-ray data from the DAS [data acquisition system] #24 and performs high speed image reconstruction"; col. 6, lines 18-19, "acquired x-ray profile data is processed in the usual fashion to reconstruct a slice image") using projection data (col. 3, lines 48-49, "sampled and digitized x-ray data"; col. 6, line 18, "acquired x-ray profile data"; col. 6, lines 34-36, "patient projection data may be acquired in a helical survey scan or from an adjacent slice which has already been acquired") sequentially acquired by rotating the arm (discussed above in claim 1).
Toth does not explicitly teach a volume data.
In an analogous rotating X-ray apparatus field of endeavor, Ohishi teaches an X-ray diagnosis apparatus (X-ray angiography apparatus, ¶ 0023, Fig. 1), comprising:
an X-ray tube configured to radiate X-rays (X-ray tube, ¶ 0023, Figs. 1-2, #12); 
an X-ray detector configured to detect the X-rays (X-ray detector, ¶ 0023, Figs. 1-2, #14); 
an arm (C-arm, ¶ 0023, Figs. 1-2, #60) holding the X-ray tube (¶ 0023, "X-ray tube #12 and the X-ray detector #14 are mounted on a C-arm #60 in directions to face each other");
processing circuitry (at least system controller, ¶ 0024, Fig. 1, #20; camera controller, ¶ 0024, Fig. 1, #21; rotation controller, ¶ 0024, Fig. 1, #23; subtraction unit, ¶ 0024, Fig. 1, #27; three-dimensional image processing unit, ¶ 0024, Fig. 1, #35); and
reconstruction circuitry (three-dimensional reconstruction unit, ¶ 0024, Fig. 1, #34) configured to reconstruct a volume data (¶ 0024, "reconstructs a three-dimensional blood vessel image on the basis of the plurality of differential images," Fig. 3, #S14, Figs. 3 and 6, #S17) using projection data (¶ 0023, "X-ray tube #12 and the X-ray detector #14 are mounted on a C-arm #60 in directions to face each other" such that the plurality of differential images are projection data) sequentially acquired by rotating the arm (¶ 0027, "While the C-arm 60 rotates, imaging is repeated at predetermined constant angle intervals").
Ohishi further discloses art recognized advantages of a volume data with reasonable expectation of success: "The blood vessels in the head run in a very complicated manner. In a case of an aneurysm, in particular, an operator often performs 3D-DSA (three-dimensional digital subtraction angiography) to determine an optimal observation angle which allows to check the neck of the aneurysm or comprehend the relationship between the neck and the dome or between the aneurysm and the parent vessel/capillary vessels near the aneurysm" (¶ 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconstruction circuitry of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono to be configured to reconstruct a volume data, since such a volume data was well known in the art as taught by Ohishi.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. reconstructing a volume data) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to perform 3D-DSA to determine an optimal observation angle which allows an operator to check the neck of the aneurysm or comprehend the relationship between the neck and the dome or between the aneurysm and the parent vessel/capillary vessels near the aneurysm (Ohishi, ¶ 0005), and there was reasonable expectation of success.

Regarding claim(s) 14, Toth in view of Ono and Ohishi makes obvious all limitations of claim(s) 13, as discussed above, including rotating the arm while iteratively setting the acquisition condition by the feedback control.
Toth further teaches the following limitations:
rotating the arm while iteratively setting the acquisition condition (discussed above in claim 1) within the range (discussed above in claim 3) by the feedback control (discussed above in claim 1) and
the same control as the feedback control executed at the time (discussed above).
Toth does not explicitly teach that the processing circuitry is further configured to
acquire mask images sequentially by rotating the arm while iteratively setting the acquisition condition within the range by the feedback control and 
acquire contrast images by the same control as the feedback control executed at the time of acquiring the mask images,
in acquiring 3D digital subtraction angiography (DSA) images.
In an analogous rotating X-ray apparatus field of endeavor, Ohishi teaches that the processing circuitry (discussed above in claim 13) is further configured to
acquire mask images (perform imaging [mask images IM_n, contrast images IC_N], ¶ 0026, Fig. 3, #S11) sequentially by rotating the arm (¶ 0026, "While the C-arm 60 rotates, imaging is repeated at predetermined constant angle intervals. The camera controller 21 repeatedly reads out the data of mask images from the X-ray detector 14 in a predetermined period") and 
acquire contrast images (perform imaging [mask images IM_n, contrast images IC_N], ¶ 0029, Fig. 3, #S11) by the same control as executed at the time of acquiring the mask images (control of frame rate: ¶ 0027, "Imaging conditions in this mask image imaging period are set such that the frame rate is 30 f/sec," and ¶ 0029, "Imaging conditions in this contrast image imaging period are set such that the frame rate is 30 f/sec"), 
in acquiring 3D digital subtraction angiography (DSA) images (3D-DSA image, ¶ 0006; ¶ 0043, "blood vessel images based on DSA using mask and contrast images").
Ohishi further discloses art recognized advantages of the processing circuitry being further configured to acquire mask images sequentially by rotating the arm while iteratively setting the acquisition condition within the range by the feedback control and acquire contrast images by the same control as the feedback control executed at the time of acquiring the mask images, in acquiring 3D digital subtraction angiography (DSA) images, with reasonable expectation of success: "The blood vessels in the head run in a very complicated manner. In a case of an aneurysm, in particular, an operator often performs 3D-DSA (three-dimensional digital subtraction angiography) to determine an optimal observation angle which allows to check the neck of the aneurysm or comprehend the relationship between the neck and the dome or between the aneurysm and the parent vessel/capillary vessels near the aneurysm" (¶ 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of the X-ray diagnosis apparatus as made obvious by Toth in view of Ono and Ohishi to be further configured to acquire mask images sequentially by rotating the arm while iteratively setting the acquisition condition within the range by the feedback control and acquire contrast images by the same control as the feedback control executed at the time of acquiring the mask images, in acquiring 3D digital subtraction angiography (DSA) images, since processing circuitry configured to acquire mask images sequentially by rotating the arm and acquire contrast images by the same control as executed at the time of acquiring the mask images, in acquiring 3D-DSA images, was well known in the art as taught by Ohishi.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. acquiring mask images and contrast images in acquiring 3D-DSA images) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to perform 3D-DSA to determine an optimal observation angle which allows an operator to check the neck of the aneurysm or comprehend the relationship between the neck and the dome or between the aneurysm and the parent vessel/capillary vessels near the aneurysm (Ohishi, ¶ 0005), and there was reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 04/21/2022 with respect to the Rejections under 35 USC § 112 have been fully considered and are persuasive.

Applicant's arguments filed 04/21/2022 with respect to the 103(a) rejection have been fully considered but they are not persuasive as follows:
On pages 10-11 the applicant opines that Toth does not teach the claimed determination of the start pulse based on the two acquisition conditions and the positional relation; however, Toth clearly determines all (i.e. 40, as Toth uses 9 degree increments) the pulse conditions based on the angle (i.e. position) and the two acquisition conditions and even has this iterated mathematically in equation 1. As such the applicant is incorrect in their statements for reasons clearly iterated above and readily apparent from Toth’s Fig. 3 (displaying the condition/angle relation) and Fig. 4 (showing the overarching method performed by the processor, where 114 is the calculation for each slice according to equation 1 using the two initial acquisitions 110).
On pages 11-12 the applicant opines that none of the modifying references teach the claimed limitation and that claims 16-17, by virtue of containing similar limitations, and all other claims, at least by virtue of dependency, are therefore patentably; however, the examiner disagrees with this argument as it is noted that Toth already taught the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793